DETAILED ACTION
This Office Action is in response to Application 16/881,696 filed on 05/22/2020.
In the instant application, claims 1, 7 and 13 are independent claims; Claims 1-19 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 05/22/2020 are acceptable

Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 fails to further limit the subject matter of claim 1 as the claim 19 recite only “A computer program product, when executed by a computer, causes the computer to perform any one of the steps of the method according to claim 1.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 13-18 describes “A storage medium ….” Applicant has failed to define or limit the claimed “computer storage medium.” Therefore, it would be reasonable to interpret the claimed “computer storage medium” to comprise a signal or a carrier wave; neither of which falls into one of the four statutory categories invention.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 7-9, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pontiff et al. (US 10,616,666 B1; hereinafter as Pontiff), or in the alternative, are rejected under 35 U.S.C. 103(a) as being unpatentable over Pontiff in view of Stukalov (US 2019/0096113 A1; hereinafter as Stukalov).

Regarding claim 1: Pontiff teaches a method for displaying interactive content, comprising: 
	receiving a user operation instruction for created content (Pontiff: see col. 12 lines 30-36 and Fig. 2A; a user can draw a shape 220 to indicate a sentiment associated with a portion of the viewing video. See col. 6 lines 27-56; drawing a shape to indicate emotional response including “happy,” “sad,” “angry,” “jealous,” “loving,” “ambivalent,” or any other type of emotion or feeling); 
	analyzing the user operation instruction (Pontiff: col. 13 lines 28-45 and Fig. 2B; once the sentiment analysis system 600 receives the input from the app 130, such as the input entered as illustrated in Fig. 2A, a sentiment and a confidence level of the sentiment is determined and based in part on the user input); 	
	determining interactive content corresponding to the user operation instruction (Pontiff: see col. 13 lines 46-55 and Fig. 2B; based on the overall sentiment, the sentiment analysis system 600 transmits display instructions to the device for how to display an animation or image corresponding to the determined overall sentiment. Note: the animation or image corresponding to the determined overall sentiment is interpreted as interactive content); and 
	displaying the interactive content (Pontiff: see col. 13 lines 46-55; animation or image 230 is displayed in Fig. 2B), wherein the interactive content is used for indicating preference level of a user to the created content (Pontiff: see col. 6 lines 28-56; user can draw lines, shapes, or other illustrative figures to represent emotional expressions on a user interface generated by the app 130. Such illustrative figures can include heart shapes, smiley faces, tears. Note: different user inputs indicate different levels of user’s feeling toward the video/ created content).  
In the alternative, if Pontiff is not interpreted by one of ordinary skill in the art to disclose the limitation “wherein the interactive content is used for indicating preference level of a user to the created content”, Stukalov is relied upon for this deficiency.
Specifcially, Stukalov teaches a method for animating a digital graphic associated with a video based on detected dynamic attribute. Stukalov further teaches:
determining interactive content corresponding to the user operation instruction (Stukalov: see par. 0052; upon mapping the up-and-down motion, the digital communication systems causes the client device 100 to present the digital graphic 132 as an overlay on the video with the jumping animation. Note the jumping animation is interpreted as interactive content. Stukalov: see par. 0022; the digital communication systems maps the dynamic attribute to an animation effect); and 
	displaying the interactive content (Stukalov: see par. 0052; present the digital graphic 132 as an overlay on the video with the jumping animation), wherein the interactive content is used for indicating preference level of a user to the created content (Stukalov: see pars. 0024-0025; a given selected digital graphic may be associated with a plurality of animation effects each mapped to a different type of dynamic attribute or a different magnitude of a dynamic attribute).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Stukalov and Pontiff in front of them to include the animating a digital graphic associated with a video as disclosed by Stukalov with the interactive sentiment-detecting video streaming system of Pontiff to allow a user to communicate his or her interaction with a visual media item without requiring verbose comments (Stukalov: see par. 0007).
Regarding claim 2: Pontiff and Stukalov teaches the method according to claim 1, 
Pontiff further teaches wherein said displaying the interactive content comprises: displaying first interactive content when the user operation instruction is a first operation instruction (Pontiff: see col. 6 lines 28-56; user can draw lines, shapes, or other illustrative figures to represent emotional expressions on a user interface generated by the app 130. Such illustrative figures can include heart shapes, smiley faces, tears. Note: when a user draws a heart shape while consuming the video, it can be interpreted as a first operation instruction); and displaying second interactive content when the user operation instruction is a second operation instruction (Pontiff: see col. 6 lines 28-56; user can draw lines, shapes, or other illustrative figures to represent emotional expressions on a user interface generated by the app 130. Such illustrative figures can include heart shapes, smiley faces, tears. Note: when a user draws a tears shape while consuming the video, it can be interpreted as a second operation instruction); wherein the first operation instruction is different from the second operation instruction (Pontiff: see col. 6 lines 28-56; drawing a heart shape and drawing a tears shape are two different operation instruction), and a preference level indicated by the second interactive content is higher than a preference level indicated by the first interactive content (Pontiff: see col. 6 lines 28-56; drawing a heart shape and drawing a tears shape are two different operation instruction and they are indicating different levels of user’s emotional expression while consuming the video).  
Regarding claim 3: Pontiff and Stukalov teaches the method according to claim 2, 
Pontiff further teaches displaying an interactive animation for the second interactive content based on that the display quantity of the second interactive content is higher than a preset threshold (Pontiff: see col. 13 lines 46-54 and Figs. 2A-2B; if the determined overall sentiment is associated with a confidence level higher than a predetermined threshold, then the sentiment analysis system 600 transmits display instructions to the device for how to display an animation or image 230 can be presented in the area 218 corresponding to the determined overall sentiment resulting from the shape drawn in Fig. 2A).  
Regarding claims 7-9: claims 7-9 teach an electronic device for executing the method as claimed in claims 1-3, respectively; claims 7-9 are similar scope to claims 1-3, respectively and are therefore rejected under similar rationale.
Regarding claims 13-15: claims 13-15 teach a storage medium storing instructions for executing the method as claimed in claims 1-3, respectively; claims 13-15 are similar scope to claims 1-3, respectively and are therefore rejected under similar rationale.
Regarding claim 19, claim 19 teaches a computer program product for executing the method as claimed in claim 1; claim 19 is similar scope to claim1 and is therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174